                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

MITSUI SUMITOMO INSURANCE USA,              )
INC. as subrogee of ASAHI                   )
BLUEGRASS FORGE CORPORATION,                )
                                            )
        Plaintiff,                          )        Civil Case No.
                                            )        5:18-cv-152-JMH
                                            )
V.                                          )
                                            )
DENHAM-BLYTHE COMPANY, INC.,                )        MEMORANDUM OPINION
et al.,                                     )            AND ORDER
                                            )
        Defendants.                         )

                             **   **   **       **    **

        This matter is before the Court upon Plaintiff’s Motion for

Reconsideration/Clarification          of       Amended     Judgment       Pursuant   to

Federal Rule of Civil Procedure 59(e) [DE 38] requesting the Court

(1) “reinstate its waiver of subrogation clause holding as it

pertains      to      BlueScope   [Buildings               North      America,     Inc.

(‘BlueScope’)],”       (2)   “permit   Plaintiff           to   pursue     its   claims

against BlueScope or stay Plaintiff’s claims against BlueScope

until the conclusion of non-binding mediation,” and (3) schedule

an oral argument on this issue. For the reasons stated herein,

Plaintiff’s Motion for Reconsideration [DE 38] will be granted in

part and denied in part.

                       FACTUAL AND PROCEDURAL HISTORY

        This case arises from a January 31, 2011 design-build contract

(“the     Contract”)    between   Asahi          Bluegrass         Forge   Corporation
(“Asahi”) and Denham-Blythe for the construction of a 68,000 square

foot manufacturing facility (“the Building”). [DE 20-1, at 2]. “As

part    of    its     obligations    as   general   contractor,    Denham-Blythe

contracted with several Contractors and entities to complete the

design and construction process[,]” including BlueScope, Varco

Pruden Buildings (“Varco”) (a division of BlueScope), and Arrow

Metals and Coatings, Inc. (“Arrow”). [DE 29, at 2]. On March 2,

2012, the roof of the Building was damaged by severe winds and was

subsequently repaired by Denham-Blythe. [DE 20-1, at 2]. Again, on

March 1, 2017, the roof of the Building sustained damage from

severe       winds,    and    Denham-Blythe     completed   both   the    temporary

repair work and permanent repair work. Id.

       After the roof was damaged on March 1, 2017, Asahi submitted

property damages claims to its insurer, Plaintiff Mitsui Sumitomo

Insurance USA, Inc. (“Mitsui”). Id. “According to the Complaint,

Mitsui Sumitomo made payments to Asahi in response to the claims

in     the     amount        of   $1,315,092.00     under   policy       PKG3126694

(hereinafter referred to as ‘the Policy’) with effective dates of

October 1, 2016 through October 1, 2017.” Id. (citing [DE 20-3]).

On February 22, 2018, Mitsui, as subrogee of Asahi, filed its

Complaint [DE 1] against Denham-Blythe, BlueScope, Varco, and

Arrow asserting subrogation rights against Defendants for the

amounts paid to repair the property damage caused by the 2017

severe       winds.    [DE    1].   Mitsui’s    claims   against   Denham-Blythe

                                           2 
 
include negligence, breach of contract, breach of warranty of

workmanlike   services,     and   negligent       misrepresentation.      Id.

Mitsui’s   allegations     against        BlueScope   and    Varco    include

negligence, negligent misrepresentation, breach of warranty of

workmanlike   service,    and   breach     of   contract    and   third-party

beneficiary. Id.

     On April 13, 2018, Denham-Blythe filed a Motion to Dismiss

[DE 20], and on February 15, 2019, BlueScope filed a Motion for

Judgment on the Pleadings [DE 28] requesting Mitsui’s claims

against BlueScope and Varco be dismissed. BlueScope’s Motion for

Judgment on the Pleadings [DE 28] is nearly identical to Denham-

Blythe’s Motion to Dismiss [DE 20]. The only substantial difference

between the two Motions [DE 20; DE 28] is that BlueScope’s Motion

for Judgment on the Pleadings [DE 28] omitted Denham-Blythe’s

argument that the claim is barred by the dispute resolution clauses

in the Contract.

     On March 21, 2019, the Court granted Denham-Blythe’s Motion

to Dismiss [DE 20] because pursuant to the dispute resolution

provisions in the Contract, the contracting parties were required

to mediate, and if mediation was unsuccessful, to proceed to

arbitration. [DE 20, at 20-25]. Thus, Mitsui’s claim, insofar as

it pertains to Denham-Blythe is barred by the dispute resolution

clauses in the Contract. Since BlueScope’s Motion for Judgment on

the Pleadings [DE 28] failed to argue Mitsui’s claim is barred by

                                     3 
 
the dispute resolution provisions in the Contract, the Court denied

BlueScope’s Motion [DE 28]. However, in addition to deciding the

dispute resolution issue, the Court also ruled on the issue of

whether    the   waiver   of    subrogation    clause    applied   to    post-

construction claims by finding that it did not apply. [DE 32, at

9-20].

     “On March 27, 2019, Mitsui demanded BlueScope participate in

mediation and arbitration pursuant to the Design-Build Contract

entered into between Mitsui and Denham-Blythe Company, Inc.” [DE

39, at 2]. “The mediation and arbitration demand further requested

the mediation occur within 60 days of the demand, and indicated

Mitsui consented to BlueScope’s participation in mediation and

arbitration.” Id.

     On April 1, 2019, Denham-Blythe moved to alter or amend the

Court’s March 21, 2019 Memorandum Opinion and Order [DE 32] to

omit § A.2, entitled “WHETHER THE CLAIM IS BARRED BY THE WAIVER OF

SUBROGATION CLAUSE,” and stay further proceedings in this matter

pending arbitration. [DE 34]. On April 9, 2019, in response to

Mitsui’s    demand    for      mediation    and   arbitration,     BlueScope

responded, by electronic mail and mail, that “‘in the spirit of

cooperation, BlueScope will agree to mediate the case’” under the

following conditions: “(1) all parties agree to mediate the case,

including Denham-Blythe and Arrow Metals; (2) Plaintiff states all

theories    of   liability     against     defendants,   including      expert

                                      4 
 
theories and proof establishing any claims against defendants; and

(3) Plaintiff allows 60 days for BlueScope’s experts to evaluate

Plaintiff’s theories prior to attending mediation.” [DE 39, at 2

(citing [DE 39-1, at 2])]. While BlueScope consented to mediate,

it did not consent to participating in arbitration. Id.

     On April 11, 2019, the Court granted in part Denham-Blythe’s

Motion to Alter or Amend [DE 34], insofar as it pertained to the

requested omission of Section A.2 of the Court’s March 21, 2019

Memorandum Opinion and Order [DE 32], entitled “WHETHER THE CLAIM

IS BARRED BY THE WAIVER OF SUBROGATION CLAUSE,” and language

related to the Court’s decision regarding the validity of the

waiver of subrogation clause. [DE 35]. Additionally, the Court

denied in part Denham-Blythe’s Motion to Alter or Amend [DE 34],

insofar as it pertained to staying further proceedings in this

matter pending arbitration, as opposed to dismissing this case

without prejudice. [DE 35]. Accordingly, on April 11, 2019, the

Court vacated its March 21, 2019 Memorandum Opinion and Order [DE

32] and Judgment [DE 33] and entered an Amended Memorandum Opinion

and Order omitting Section A.2 of the Court’s March 21, 2019

Memorandum Opinion and Order [DE 32], entitled “WHETHER THE CLAIM

IS BARRED BY THE WAIVER OF SUBROGATION CLAUSE,” and language

related to the Court’s decision regarding the validity of the

waiver of subrogation clause and Amended Judgment. [DE 36; DE 37].



                                5 
 
     On April 12, 2019, Mitsui filed the present Motion for

Reconsideration [DE 38] requesting the Court (1) “reinstate its

waiver of subrogation clause holding as it pertains to BlueScope

[Buildings   North   America,    Inc.     (‘BlueScope’)],”   (2)    “permit

Plaintiff    to   pursue   its   claims    against   BlueScope     or   stay

Plaintiff’s claims against BlueScope until the conclusion of non-

binding mediation,” and (3) hold oral argument on this issue. In

response to Mitsui’s present Motion [DE 38], “BlueScope consents

to a stay of this matter pending the conclusion of non-binding

mediation held pursuant to the terms outlined in BlueScope’s April

9, 2019 Letter . . . .” [DE 39, at 3 (citing [DE 39-1])]. BlueScope

reiterates that it “does not consent to arbitration of this matter

at this time.” Id. Replying to BlueScope’s Response [DE 39], Mitsui

asserts, “Blue Scope [sic] does not oppose the plaintiff’s position

that the Court’s prior ruling with respect to the ‘waiver of

subrogation’ defense asserted by Blue Scope should be reinstated

and remain effective as to Blue Scope[,]” and “Blue Scope agrees

with the plaintiff’s position that the current action should not

be dismissed as to Blue Scope, but rather should be ‘stayed’

pending mediation which the parties have agreed to participate in

at this time.” [DE 40, at 1]. Therefore, Mitsui “reiterates its

request that the Court reinstate its March 21, 2019 Opinion and

Order on the waiver of subrogation issue as it relates to Blue

Scope and stay the action as to Blue Scope pending mediation.” Id.

                                    6 
 
                           STANDARD OF REVIEW

      The Court evaluates a motion to reconsider a final order or

judgment as a motion to alter or amend a judgment pursuant to Fed.

R. Civ. P. 59(e). See Keith v. Bobby, 618 F.3d 594, 598 (6th Cir.

2010) (citing Intera Corp. v. Henderson, 428 F.3d 605, 611 (6th

Cir. 2005)); Lonardo v. Travelers Indem. Co., 706 F. Supp. 2d 766,

808 (N.D. Ohio 2010). Federal Rule of Civil Procedure 59(e) permits

a party to file a motion to alter or amend a judgment within 28

days after the entry thereof. “A court may grant a Rule 59(e)

motion to alter or amend if there is: (1) a clear error of law;

(2)   newly   discovered   evidence;    (3)   an   intervening   change   in

controlling law; or (4) a need to prevent manifest injustice.”

Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005). “[A]

Rule 59(e) motion cannot be used to ‘relitigate old matters, or to

raise arguments . . . that could have been raised prior to the

entry of judgment,’ or ‘to re-argue a case.’” J.B.F. through

Stivers v. Ky. Dept’ of Educ., 690 F. App’x 906, 906-7 (6th Cir.

2017) (quoting Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.

5 (2008); Sault Ste. Marie Tribe of Chippewa Indians v. Engler,

146 F.3d 367, 374 (6th Cir. 1998)).

                               DISCUSSION

      Mitsui identifies a clear error of law in the Court’s April

11, 2019 Memorandum Opinion and Order [DE 35]. Specifically, as

Mitsui correctly asserts, “The Court’s initial ruling on the waiver

                                   7 
 
of subrogation must continue to apply to Mitsui’s claims against

BlueScope because BlueScope is not a party to the arbitration

agreement.” [DE 38, at 3]. “‘Under federal law, ‘arbitration is a

matter of contract and a party cannot be required to submit to

arbitration any dispute which he has not agreed so to submit.’’”

Id. (quoting Diversicare of Nicholasville, LLC v. Lowry, 213 F.

Supp. 3d 859, 870 (E.D. Ky. 2016) (quoting Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 83 (2002))).

     Section 1.1 of the design-build contract states:

     The Design-Build Documents shall not be construed to
     create a contractual relationship of any kind (1)
     between the Architect and Owner, (2) between the Owner
     and a Contractor or Subcontractor, or (3) between any
     persons or entities other than the Owner and Design-
     Builder, including but not limited to any consultant
     retained by the Owner to prepare or review the Project
     Criteria.

[DE 38-1, at 2]. According to the foregoing provision of the

Contract, BlueScope was not a party to the design-build contract

because it was neither the Owner, Asahi, nor the Design-Builder,

Denham-Blythe,   so   the   dispute        resolution   provisions   in   the

Contract that require mediation and arbitration do not apply to

Mitsui’s claims against BlueScope. Moreover, since BlueScope does

not oppose the Court reinstating its March 21, 2019 Memorandum

Opinion and Order [DE 32], insofar as it pertains to the waiver of

subrogation issue as it relates to BlueScope, and agrees to stay

the action as to BlueScope pending mediation, oral argument is not


                                      8 
 
needed, so Plaintiff’s Motion for Reconsideration [DE 38] will be

denied, insofar as it pertains to Mitsui’s request for oral

argument, and granted, insofar as it pertains to Mitsui’s request

that the Court stay Mitsui’s claims against BlueScope until the

conclusion of mediation.

     Mitsui’s request that the Court reinstate its waiver of

subrogation clause holding as it pertains to BlueScope must be

denied because the Court’s waiver of subrogation clause holding

was based on the briefing of Denham-Blythe’s Motion to Dismiss [DE

20], and after the Court granted in part Denham-Blythe’s Motion to

Alter or Amend [DE 34], the Court amended its March 21, 2019

Memorandum   Opinion   and   Order   [DE   32]   to   omit   the   waiver   of

subrogation clause holding. [DE 36]. The waiver of subrogation

clause holding was a clear error of law. Specifically, since the

Court found the dispute resolution clauses in the Contract barred

Mitsui’s claims against Denham-Blythe, the Court should not have

also decided whether the waiver of subrogation clause was valid.

Unlike Denham-Blythe’s Motion to Dismiss [DE 20], BlueScope’s

Motion for Judgment on the Pleadings [DE 28] was not fully briefed,

and the Court’s waiver of subrogation holding was not based on

BlueScope’s Motion for Judgment on the Pleadings [DE 28]. Since

the waiver of subrogation clause holding was made in error, the

Court will not reinstate it.



                                     9 
 
       However, considering the dispute resolution clauses do not

pertain to BlueScope, and BlueScope’s Motion for Judgment on the

Pleadings [DE 28] has not been fully briefed, the Court will amend

its April 11, 2019 Amended Memorandum Opinion and Order [DE 36] so

that it pertains only to Denham-Blythe and its Motion to Dismiss

[DE 20]. If mediation is unsuccessful, and either BlueScope,

Mitsui, or another party wishes to lift the stay, they may request

the Court do so. If the Court grants the moving party’s request to

lift    the   stay,     the   Court   will    set     a    briefing     schedule   for

BlueScope’s Motion for Judgment on the Pleadings [DE 28] and hear

any other requests for relief at that time.

       Regarding      Mitsui’s   argument      that       BlueScope     was   merely   a

supplier of materials and not a Contractor under the terms of the

Contract because BlueScope allegedly did not perform construction,

at this time, the Court will refrain from finding whether BlueScope

is a Contractor. [DE 38, at 3 n. 1]. In both BlueScope’s Motion

for    Judgment    on   the   Pleadings       [DE   28]     and   its    accompanying

Memorandum in Support [DE 29], BlueScope asserts it was a defined

Contractor under the terms of the Contract. However, whether

BlueScope was a Contractor or not has no bearing on the issue

presently before the Court. Contractor or not, BlueScope was

neither the Owner nor the Design-Builder, so the dispute resolution

provisions in the Contract that require Mitsui and Denham-Blythe

to mediate and arbitrate do not apply to Mitsui’s claims against

                                        10 
 
BlueScope. [DE 38-1, at 2]. If mediation is unsuccessful, the stay

is lifted, and Mitsui wishes to again argue BlueScope is not a

Contractor under the terms of the Contract, Mitsui is free to do

so, and Mitsui and BlueScope will have the opportunity to fully

brief the issue.

                                 CONCLUSION

     The Court, having considered the matter fully, and being

otherwise sufficiently advised,

     IT IS ORDERED as follows:

     (1)   Plaintiff’s Motion for Reconsideration/Clarification of

           Amended    Judgment   Pursuant     to   Federal   Rule    of   Civil

           Procedure 59(e) [DE 38] is GRANTED IN PART, insofar as

           it pertains to Plaintiff’s request that the Court stay

           Plaintiff’s      claims    against      BlueScope    until       the

           conclusion of mediation;

     (2)   Plaintiff’s Motion for Reconsideration/Clarification of

           Amended    Judgment   Pursuant     to   Federal   Rule    of   Civil

           Procedure 59(e) [DE 38] is DENIED IN PART, insofar as it

           pertains    to   Plaintiff’s       requests   that       the   Court

           reinstate its waiver of subrogation clause holding as it

           pertains to BlueScope and schedule an oral argument;

     (3)   This matter is STAYED pending the outcome of mediation;




                                     11 
 
    (4)   No later than seven (7) days after the conclusion of

          mediation, the Parties SHALL FILE a joint status report

          informing the Court of the results of the mediation; and

    (5)   The Court’s April 11, 2019 Amended Memorandum Opinion

          and Order [DE 36] and Amended Judgment [DE 37] are

          VACATED, and the Court shall enter a second amended

          Memorandum   Opinion   and    Order   that   pertains   only   to

          Denham-Blythe and its Motion to Dismiss [DE 20].

    This the 30th day of April, 2019.




                                  12 
 
